Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Vossen (US 2016/0224721) in view of Gallager (US 2008/0288528).
As per claims, 1, 8 and 9, Van der Vossen teaches, a non-transitory computer-readable, device and method storage medium storing a control program for causing a computer to execute a process, the process comprising: 
acquiring, from a sensor, multiple monitored values in multistep processes including a process related to fermentation of microbes (Van der Vossen, ¶[0022] “In this manner, a composition of a microbial population may be used as a specific sensor to determine environmental conditions, to determine the extent of change in this environmental condition, to determine the nature and intensity of the stimulus and to be able to measure the effects of different stimuli on various processes and thus control these processes.” Microbial population represents microbes); 
setting probability distributions for multiple specific parameters related to unmonitored data and included in multiple parameters included in a nonlinear mathematical model related to the fermentation of the microbes corresponding to the multistep processes (Van der Vossen, ¶[0020] “The intrinsic changes in the microorganism after applying an external stimulus (an environmental condition) consist in changes in amounts and nature of biomolecules such as RNA, protein and metabolites. The sum total of such changes is characteristic of the nature of the external stimuli that the microorganism receives.” These represent the unmonitored data as it is nature based added and only the after effects are being measured. The setting the probability is after applying something there to there are probability distributions) and controlling the mathematical model so that errors of the multiple specific parameters generated using the mathematical model including the updated multiple parameters are reduced ( Van der Vossen, ¶[0141] “The minimum error found with the genetic algorithm is plotted in FIG. 9 against the number of macroreactions. It was found that in this case fewer than seven macroreactions are too few for representing the process course sufficiently well. The selected macroreactions are given in Table 3.”).
Van der Vossen does not clearly teach, however Gallager teaches, generating monitoring predicted values at next monitoring time of the mathematical model based on the multiple monitored values and the probability distributions  (Gallager, ¶[0066] “The Kalman filter-based model may be used to track and predict path characteristics for one or more organisms 106 simultaneously.” This represent predicted values at next monitoring time ); updating the multiple parameters using a distribution of the monitoring predicted values and values monitored at the next monitoring time (Gallager, ¶[0070] “The subroutine 602 begins with the step of predicting the location and/or geometry of the organism 106 (702). Based, at least in part, on the organism's 106 location, a search region can be computed (704) and a matching organism 106 can be identified in the image being observed (706).” As the system loops then more). 
At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to modify Van der Vossen with Gallager’s ability to have predicted values and to have a cycle of the values. 
The motivation would have been to be able to adapt the microbes. 
As per claim 7, Van der Vossen in view of Gallager teaches,  the non-transitory computer-readable storage medium according to claim 1, wherein the mathematical model includes one or more of a model indicating a change over time in the amount of the microbes a model indicating a change over time in the amount of a substance broken down and reduced in amount by the microbes (Van DER Vossen, ¶[0055] “ Changes of the measured quantities with respect to time can be determined therefrom. The calculated rates q(t), μ(t), μ.sub.d(t) provide information about the observable dynamic behavior of the organism over time.”  ), a model indicating a change over time in the amount of a substance generated and increased in amount by the microbes, and a model indicating a change over time in a temperature due to the fermentation (Van DER Vossen, ¶[0054] “amino acids or O.sub.2, products and by-products (e.g. lactate or CO.sub.2), process parameters such as temperature and/or pH or product features are determined.”).  
As per claim 10, Van der Vossen in view of Gallager teaches, the non-transitory computer-readable storage medium according to claim 1, wherein the process further comprises: changing, based on the multiple specific parameters generated using the mathematical model, at least one parameter during an execution of the multistep processes (Van der Vossen,  ¶[0054] “This input can be manual by the user or automatic, for example by selecting from a database module for storage of measured data and transferring the selected data into a data analysis module, which is connected to the database module.” This represents changing a parameter).  

As per claim 11, Van der Vossen in view of Gallager teaches, the non-transitory computer-readable storage medium according to claim 10, wherein the at least one parameter is a temperature (Van DER Vossen, ¶[0054] “amino acids or O.sub.2, products and by-products (e.g. lactate or CO.sub.2), process parameters such as temperature and/or pH or product features are determined.”).
  
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limiations “wherein the updating uses an ensemble Kalman filter to generate a distribution of values obtained by assimilating the distribution of the monitoring predicted values and a distribution in which errors of the values monitored at the next monitoring time are allowable, and updates the multiple parameters in accordance with the distribution of the values obtained by the assimilation.” were not found in the prior art. While Gallager teaches a Kalman filter and how it is used, the combination of the unmonitored data would be hindsight and not used in the same manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        
/SG/